IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILMINGTON SAVINGS FUND SOCIETY          : No. 43 EM 2018
                                         :
                                         :
             v.                          :
                                         :
                                         :
CHERYL RATLIFF AND ANTHONY               :
ORLANDO                                  :
                                         :
                                         :
PETITION OF: JULIE MCCREY-HOLMES         :
& CHARLES A. HOLMES                      :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2018, the Emergency Application for Stay is

hereby DENIED.